Case 1:18-cv-02002-SAG Document 34 Filed 02/26/20 Page 1 of 1
Case 1:18-cv-02002-SAG Document 33 Filed 02/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Northern Division

 

ALEXANDRA DEITEMYER

Plaintiff

me Case No. ELH-18-CV-2002
STEVEN RYBACK, ET AL.,

Defendants

 

 

THE PARTIES’ JOINT STIPULAITON OF DISMISSAL, WITH PREJUIDCE

Plaintiff Alexandra Deitemyer and Defendants Steven Ryback, Jonathan Bierer, The
Bierer Law Group, P.A. and Transworld Systems, Inc., hereby stipulate to the dismissal, With
Prejudice, of the above captioned matter, including any and all claims and causes of action

asserted therein.

Respectfully submitted

/s/ Daniel Hodges

Daniel R. Hodges, Esquire (Fed. Bar #28252)
Eccleston & Wolf, P.C.

7240 Parkway Drive

Fourth Floor

Hanover, Maryland 21076

Phone: 410-752-7474

Fax: 410-752-061 1

Email: hodges@ewmd.com

Attorneys for the Bierer Defendants

/s/ Padraic Keane
Padraic K. Keane, Esq. (No. 17179)

J:\8A860\Plead\Stipulation Of Dismissal - With Prejudice. Doc

 
